UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6209


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PATRICK KIT PLUMLEE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.      Raymond A. Jackson,
District Judge. (4:94-cr-00002-2; 4:07-cv-00049-RAJ)


Submitted:   April 22, 2010                 Decided:   April 28, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrick Kit Plumlee, Appellant Pro Se. Kevin Michael Comstock,
Assistant United States Attorney, Norfolk, Virginia, Stephen
Wiley Miller, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Patrick     Kit    Plumlee          seeks     to     appeal      the    district

court’s order construing Plumlee's Fed. R. Crim. P. 35(a) motion

pursuant to 28 U.S.C. § 2255 (West Supp. 2009) and dismissing it

as successive.           The order is not appealable unless a circuit

justice    or    judge    issues       a    certificate       of       appealability.             28

U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability will

not   issue     absent    “a    substantial             showing    of    the    denial       of    a

constitutional         right.”         28    U.S.C.        § 2253(c)(2)         (2006).            A

prisoner        satisfies       this        standard        by      demonstrating            that

reasonable       jurists       would       find     that     any       assessment       of     the

constitutional         claims    by    the    district        court      is    debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We have

independently reviewed the record and conclude that Plumlee has

not   made      the    requisite       showing.             Accordingly,         we     deny       a

certificate       of    appealability             and     dismiss       the    appeal.            We

dispense      with     oral     argument          because        the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                      DISMISSED

                                              2